Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-13, 16-25, 28-30 are presented for examination.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-11, 16-17, 20-24, 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Sprangle et al., US Patent Application Publication 2009/0172349 (hereinafter Sprangle) in view of Persson et al., US Patent Application Publication 2010/0169612 (hereinafter Persson).
	Regarding claim 1, Sprangle teaches:
An electronic device comprising: a processor core (see e.g. fig. 1, processing core); a memory (see e.g. fig. 1, para. [0053], [0068], data is read from a memory such as cache); a register (see e.g. fig. 1, para. [0068], a specified vector register); and a data load unit configured to receive a plurality of data elements stored in the memory in response to an instruction that specifies a data size of each element of the plurality of data elements (see e.g. fig. 1, 4, para. [0026-34], [0053], [0068-73]), wherein the data load unit includes: an address generator to generate addresses corresponding to locations in the memory at which the plurality of data elements are located based on the data size (see e.g. fig. 4, para. [0069-73], source argument identifies a starting address and the data size determines where each element is loaded from); and a formatting unit to format the data elements (see e.g. fig. 1, para. [0069-73], conversion unit); wherein the register is configured to store the formatted data elements (see e.g. fig. 4, para. [0069-73]); and wherein the processor core is configured to receive the formatted data elements from the register (see e.g. fig. 1, para. [0101-2], the register values are used for further processing within the core).
Sprangle fails to explicitly teach an instruction that specifies a number of iterations for each loop of a set of nested loops, and generating addresses in the memory based on the number of iterations for each loop of the set of nested loops.
Persson teaches an instruction that specifies a number of iterations for each loop of a set of nested loops (see e.g. para. [0066-7]) and loading data based on the number of iterations for each loop (see e.g. para. [0050-64]).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Sprangle and Persson such that an instruction specifies a number of iterations for each loop of a set of nested loops, and generating addresses in the memory based on the number of iterations for each loop of the set of nested loops. This would have provided advantages such as discussed by Persson in para. [0027] including that “resources can be utilized more efficiently”.
Regarding claim 3, Sprangle in view of Persson teaches or suggests:
The electronic device of claim 1, wherein: the register is a first register; and the electronic device further comprises a second register configured to store: a first set of coding bits that specify the data size; and a second set of coding bits that specify a formatting type for the formatting unit (see e.g. para. [0074]; Persson para. [0066-7]).
Regarding claim 5, Sprangle in view of Persson teaches or suggests:
The electronic device of claim 1, wherein the address generator is configured generate addresses using a starting address value indicated by the instruction (see e.g. para. [0073]).
Regarding claim 6, Sprangle in view of Persson teaches or suggests:
The electronic device of claim 5, wherein the register is a first register, wherein the electronic device comprises a second register to store the starting address value, and wherein the instruction indicates the starting address value by specifying the second register (see e.g. Persson para. [0066-7]).
Regarding claim 7, Sprangle in view of Persson teaches or suggests:
The electronic device of claim 6, wherein the address generator is configured to generate an address corresponding to a location in the memory of at least one data element of the plurality of data elements by adding an offset to the starting address value (see e.g. Persson para. [0066-7]).
Regarding claim 8, Sprangle in view of Persson teaches or suggests:
The electronic device of claim 7, wherein the offset is specified by the instruction (see e.g. Persson para. [0066-7]).
Regarding claim 9, Sprangle in view of Persson teaches or suggests:
The electronic device of claim 7, wherein the offset is based on the data size of the plurality of data elements (see e.g. Persson para. [0066-7]).
Regarding claim 10, Sprangle in view of Persson teaches or suggests:
The electronic device of claim 1, wherein the processor core comprises a plurality of functional units, and wherein at least one of the functional units is configured to perform an operation using at least one of the formatted data elements (see e.g. para. [0013]).
	Regarding claim 11, Sprangle in view of Persson teaches or suggests:
The electronic device of claim 1, wherein the memory is a cache memory (see e.g. fig. 1, para. [0016]).
Regarding claim 16, Sprangle in view of Persson teaches or suggests:
The electronic device of claim 1, wherein the processor core is a digital signal processing (DSP) core (see e.g. Persson para. [0038]).
Regarding claim 29, Sprangle in view of Persson teaches or suggests:
The electronic device of claim 1, wherein the instruction specifies a number of elements between starting points of iterations of each loop of the set of nested loops (see e.g. Persson para. [0066-7]).
	Claims 17, 20-24, 28, 30 are rejected for reasons corresponding to those given above for claims 1, 3, 5-11, 29.



Claims 2, 4, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sprangle in view of Persson, further in view of Trissel, US Patent 6,039,765 (hereinafter Trissel).
Regarding claim 2, Sprangle in view of Persson teaches or suggests:
The electronic device of claim 1.
Sprangle in view of Persson fails to explicitly teach wherein the formatting unit is configured to format the data elements using one of zero extension and sign extension.
Trissel teaches formatting data elements using zero and sign extension (see e.g. fig. 7, col. 9 line 51 – col. 10 line 2).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Sprangle, Persson and Trissel such that the formatting unit is configured to format the data elements using one of zero extension and sign extension. This would have provided an advantage of reducing the need for additional instructions/operations to later perform sign extension to improve efficiency such as discussed by Trissel (see e.g. col. 2 lines 36-44).
Regarding claim 4, Sprangle in view of Persson teaches or suggests:
The electronic device of claim 3.
Sprangle in view of Persson fails to explicitly teach wherein the second set of coding bits indicates one of zero extension and sign extension.
Trissel teaches formatting data elements using zero and sign extension (see e.g. fig. 7, col. 9 line 51 – col. 10 line 2).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Sprangle, Persson and Trissel such that the second set of coding bits indicates one of zero extension and sign extension. This would have provided an advantage of reducing the need for additional instructions/operations to later perform sign extension to improve efficiency such as discussed by Trissel (see e.g. col. 2 lines 36-44).
Claims 18-19 are rejected for reasons corresponding to those given above for claims 2, 4.



Claims 12-13, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Sprangle in view of Persson, further in view of Hui, US Patent 8,108,652 (hereinafter Hui).
Regarding claim 12, Sprangle in view of Persson teaches or suggests:
The electronic device of claim 11.
Sprangle in view of Persson fails to explicitly teach wherein the memory is a level two cache memory.
	Hui teaches fetching data from a level two cache memory (see e.g. col. 8 lines 13-29).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Sprangle, Persson and Hui such that the memory is a level two cache memory. This would have provided the clearly predictable result of performing the exact same operations but on a level two cache.
Regarding claim 13, Sprangle in view of Persson and Hui teaches or suggests:
The electronic device of claim 12, comprising a memory system that includes the level two cache memory and further includes a level one cache memory, and wherein the electronic device includes a data path between the register and the processor core that bypasses the level one cache memory (see e.g. Hui col. 8 lines 13-29).
Claim 25 is rejected for reasons corresponding to those given above for claims 12-13.




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13, 16-25, 28-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,036,648. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘648 patent and the instant application have substantially similar scope.



Response to Arguments
Applicant's arguments regarding “an instruction that specifies a data size of each element of the plurality of data elements” have been fully considered but they are not persuasive.
Sprangle teaches an instruction that specifies a data size of each element of the plurality of data elements (see e.g. fig. 1, 4, para. [0026-34], [0053], [0068-73]).
Applicant’s arguments regarding “an instruction that…specifies a number of iterations for each loop of a set of nested loops” have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Persson.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M LINDLOF whose telephone number is (571)270-1024. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 5712724169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN M LINDLOF/Primary Examiner, Art Unit 2183